      Case 1:19-cv-00034-SPW-TJC Document 1-2 Filed 04/04/19 Page 1 of 5


I"




     GenyP. Fagan
     Adam J. Tunning
     MOULTON BELLINGHAM PC
     27 North 21"' S~t, Suite 1900
     P. 0 . Box 2559
     Billings, Montana 59103-2559
     Telephone: (406) 248-7731
     Geny.Fagan@moultonbellingbam.com
     Adam.Tunn.ing@moulton~ellingbam.com

             Attorneys for Plaintiffs


             MONTANA SEVENfH JUDICIAL DISTRICT COURT, RICHLAND COUNTY

       SAGE FINANCIAL PROPERTIES, LLC and                                 Cause No. r:tl,. i~ ''J-7
       HORIZON PROPERTIES, INC.,                                            Judge

                                              Plaintiff,       CO~~TANDDE~FOR
                                                                        JURY TRIAL
                -vs- .

       FIREMAN'S FUND INSURANCE COMPANY,

                                            Defendant.

             Plaintiffs Sage Financial Properties, LLC {"Sage'') and Horizon Properties, Inc.

     ("Horizon'') plead their causes of actions against Defendant Fireman's Fund Insurance Company

     (''FFIC'') as follows:

         1. Sage is a Montana limited liability company that owns real property in Ricl!Jand County,

     Montana.

        2. Horizon is a Montana corporation that owns real property in Richland County, Montana.

        3. FFIC is an insurance company that provided insurance to Horizon pursuant to an American

     Business Policy numbered A S4 AZC 80895977 and Sage pursuant to an American             ~usiness

     Policy numbered A S4 AZC 80896039.



                                          ·MOULTOH Beu.IHIOHAM PC
                                           . ATTCRHEYS AT LAw




                                                                                                Exhibit 2
              Case 1:19-cv-00034-SPW-TJC Document 1-2 Filed 04/04/19 Page 2 of 5




                 4. Under the policies, FFIC agreed to pay for physical losses to Horizon and Sage's real

-~--- - -~'roP.e~_ in Montana.        ______               -------------~-------

                 5. On ~une 30, 2015, a hailstorm went through Sidney, Montana damaging multiple structures

             owned by Horizon and Sage and covered under the FFIC policies.

                 6. Horizon and Sage timely reported the damages to FFIC.

                 7. FFIC or its agents inspected the ·premises·and approved partial repairs.

                 8. The approved repairs were not completed until the Fall of2016.

                 9. FFIC then dropped Horizon and Sage as insw-eds.

                 10. In the Spring of20 17, Horizon and Sage discovered additional damages caused by the 2015

             storm which were not repaired.

                 11. It was not reasonably possible to discover the additional damages prior to the spring 2017.

                 12. Sage, in fact, had to incur $11,5 59.79 in out-of-pocket repair costs to fix a roof.

                 13. The roof was damaged in the Spring 201 S storm.

                 14. Sage was required ~ repair the roof to make itself insurable to a new carrier after it was

             dropped by me.

                 15. Horizon was similarly forced to spend over $60,000 in out-of-pocket expenses replacing a

             roof and wood, to permit the repair of siding.

                 16. The roof and siding were damaged in the Spring 201 S storm.

                17. Horizon was required to repair the siding and the roof to make itself insurable to a new

             carrier after it was dropped by FFIC.

                18. me had also refused to cover this repair.




                                                               2
                                                     MOULTON BaiJNGMAMPC
                                                        ATTORHI!V$ AT LAW
 Case 1:19-cv-00034-SPW-TJC Document 1-2 Filed 04/04/19 Page 3 of 5




     19. Horizon and Sage provided FFIC prompt notice of these issues and requested FFIC to

rein~;pt>.<:t   the premises for damages from the Spring 2015 storm.

     20. FFIC immediately rejected Horizon and Sage's request to reinspect the premises,

contending it was too late to conduct an inspection and their new insurance company should be

required to cover the loss.

     21. Just recently, Horizon discovered additional leaking in its properties which related back to

the 2015 storm and threatened to cause significant interior damages to the premises as the 2018-

2019 winter approached.

     22. It was not reasonably possible to discover the additional damages prior to this discovery.

    23. Again, Horizon provided FFIC timely notice requesting it to reinspect the premises so

repairs coul_d be made before winter.

    24. FFIC refused again to reinspect the_premises.

    25. After Horizon and Sage made a ~al request for FFIC to perform its obligations under the

applicable insurance policies, me refused by arguing its policies prohibited any claim from being

brought against it more than two years after the physical loss.

    26. Montana law prohibits this type of restraint on the policy that Horizon and Sage purchased

from FFIC. Mont Code Ann. § 28-2-708.

                                      Count 1- Breach of Contract

    27. Sage and Horizon incorporate fully herein their precediJig allegations.

    28. Sage and Horizon are named insured under American business insurance policies issued

byFFIC.




                                                    3
                                           MOULTON BELLINGHAM PC
                                             AlTORNEYS AT lAW
             Case 1:19-cv-00034-SPW-TJC Document 1-2 Filed 04/04/19 Page 4 of 5




                29~ FFIC breached these policies by failing to perform its obligations to Sage and Horizon,

     _ __ including, but.not.limited.to,.refusing--to-pay-for·direct-physical·losses-covered·under·the policies-.- - -

                30. Sage and Horizon were damaged by FFIC's breaches of the respective policies in an

            amount to be determined at trial.

                                             Count n- VIolations of UTPA.

                31 . Sage and Horizon incorporate fully herein their preceding allegations.

                32. FFIC has a duty as an insurer offering insurance policies in Montana and handling claims

            in Montana to understand and comply with Montana law and standards.

                33. FFIC violated Montana law by misrepresenting pertinent facts or insurance policy

            provisions relating to coverages at issue.
·,              34. FFIC. violated Montana law by refusing to pay claims without conducting a reasonable

            investigation based upon all available information.

                35. FFIC violated Montana law by neglecting to attempt in good faith to effectuate prompt,

            fair, and equitable settlements of claims in which liability has become reasonably clear.

                36. FFIC forced Sage and Horizon to file suit in order to obtain the insurance coverage they

            had p~hased from FFIC.

                37. FFIC acted in conscious or intentional disregard of the high probability of injury to Sage

            and Horizon, and constituted malice under Montana law.

               38. Sage and Horizon were damaged by FFIC's violations of Montana law and are entitled to

            an award of compensatory damages.

               39. Sage and Horizon are entitled to an award ofpunitive damages pursuant to§ 33-18-242(4)

            and§ 27-1-221, Mont Code Ann.


                                                            4
                                                   MOULTOM BEUJMGHAN PC
                                                     ATTORNEYS AT LAW
      Case 1:19-cv-00034-SPW-TJC Document 1-2 Filed 04/04/19 Page 5 of 5
!




         WHEREFORE, Sage and Horizon pray for judgment against FFIC, an award of

    . -~~p-~~at~ry and P.~tiv~ 4am..!lg~Jo be .detennined.at.trial,.reimbursement.of attorney. fees and-

     costs, and such other and further relief as this court deems proper.

                               PLAINTIFFS DEMAND TRIAL BY JURY


            DATED this 25th day of February, 2019.




                                                          Attorneys for Plaintiffs




                                                     5
                                            MOULlONBEWNGHAII PC
                                              ATTORNEYS AT LAW
